Name: Commission Regulation (EEC) No 2088/92 of 23 July 1992 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/26 Official Journal of the European Communities 24. 7. 92 COMMISSION REGULATION (EEC) No 2088/92 of 23 July 1992 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 305 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (s); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer shall be deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender shall be deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . 24. 7. 92 Official Journal of the European Communities No L 208/27 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): see Annex II 2. Programme : 1991 ; 1992 3. Recipient (2) : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (8) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA.1 (a)) 8 . Total quantity : 3 305 tonnes net 9. Number of lots : four ; see Annex II 10. Packaging and marking (4) Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.2.1 , III.A.2.3 and IIIA.3) Five-litre metal canister without cardboard cross-pieces Markings in :  French (364/92 to 370/92 ; 373/92 to 377/92 ; 379/92 to 389/92 ; 1216/91 to 1217/91 ; 1219/91 )  Portuguese (358/92 ; 372/92 ; 378/92 ; 390/92 to 392/92 ; 1220/91 )  English (363/92 ; 371 /92 ; 393/92 to 403/92)  Spanish (342/92 to 357/92 ; 359/92 to 361 /92) Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  20. 10 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (6) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 11 . 8 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 25. 8 . 1992 (b) period for making the goods available at the port of shipment : 19 . 10  3 . 11 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 8 . 9 . 1992 (b) period for making the goods available at the port of shipment : 2  17. 11 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (^ : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  24. 7. 92No L 208/28 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (3) The successful tenderer is to deliver to the recipient a certificate from an official entity certifying that to the standards applicable, the products to be delivered as regards to nuclear radiation, in the Member State concerned, have not been exceeded. The radiation certificate should contain the following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . The successful tenderer is to supply to the recipient or its representative, on delivery, the following docu ­ ments :  plant-health certificate,  certificate of origin. (4) The supplier should send a duplicate of the original invoice to : Messrs De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16. NL-3000 BK Rotterdam. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier at one of the following numbers in Brussels :  295 01 32,  296 10 97,  295 01 30,  296 20 05,  296 33 04. 0 Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 does not apply to tenders submitted. 0 Shipment to take place in 20-foot containers, conditions FLC/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the contatiner terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a completet packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the nubmer of which is to be provided to the beneficiary's forwarder. (8) Commission delegate to be contacted by the successful tenderer : see list published on OJ No C 114, 29 . 4. 1991 , p. 33. 24. 7. 92 Official Journal of the European Communities No L 208/29 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde , (tons) Cantidades parÃ §iales (en toneladas) DelmÃ ¦ngde (tons) AcciÃ ³n n0 Aktion nr. Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Operation No Action n0 Azione n. Maatregel nr. Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) AcÃ §Ã £o n? InscriÃ §Ã µes complementares na embalagem ( i ) (2) (3) (4) (5) A 1 125 Al : 60 342/92 BolÃ ­via / CAM / 922006 / Cochabamba vÃ ­a Arica A2 : 15 343/92 BolÃ ­via / Prosalus / 925506 / Sucre vÃ ­a Arica A3 : 60 344/92 PerÃ º / Caritas B / 920242 / Lima vÃ ­a Callao A4 : 126 345/92 PerÃ º / Caritas N / 920323 / Ayacucho vÃ ­a Callao || A5 : 54 346/92 PerÃ º / Caritas N / 920324 / Ayacucho vÃ ­a Matarani A6 : 30 347/92 PerÃ º / AATM / 921709 / Lima vÃ ­a Callao A7 : 30 348/92 PerÃ º / AATM / 921714 / Arequipa vÃ ­a Puerto Matarani A8 : 120 349/92 PerÃ º / CAM / 922042 / Lima vÃ ­a Callao A9 : 30 350/92 PerÃ º / DKW / 922316 / Lima vÃ ­a Callao AIO : 30 351 /92 PerÃ º / SBLB / 924510 / Lima vÃ ­a Callao Ali : 15 352/92 PerÃ º / Prosalus / 925525 / JaÃ ©n vÃ ­a Callao Al 2 : 15 353/92 PerÃ º / Prosalus / 925530 / Arequipa vÃ ­a Callao Al 3 : 15 354/92 PerÃ º / Prosalus / 925535 / Chachapoyas vÃ ­a Callao A14 : 30 355/92 PerÃ º / Prosalus / 925546 / Lima vÃ ­a Callao A15 : 15 356/92 PerÃ º / Prosalus / 925547 / Lima vÃ ­a Callao Al 6 : 15 357/92 PerÃ º / Prosalus / 925548 / Lima vÃ ­a Callao A17 : 75 358/92 Brasil / DKW / 922308 / Lajeado vÃ ­a Rio Grande Al 8 : 360 359/92 Guatemala / Caritas B / 920225 / Guatemala City vÃ ­a Puerto Quetzal No L 208/30 Official Journal of the European Communities 24. 7. 92 ( 1 ) (2) (3) (4) (5) A19 : 15 360/92 Guatemala / CAM / 922015 / San Pedro Carcha vÃ ­a Santo Tomas de Castilla l A20 : 15 361 /92 Guatemala / CAM / 922019 / Antigua vÃ ­a Santo Tomas deCastilla B 1 290 B1 : 15 363/92 Jordan / Caritas B / 920234 / Aqaba / Expiry date : B2 : 30 364/92 Liban / SSP / 921302 / Beirouth B3 : 30 365/92 Liban / SPF / 923307 / Beirouth 1 B4 : 15 366/92 BÃ ©nin / AATM / 921755 / Cotonou B5 : 90 367/92 Burkina Faso / Caritas B / 920212 / Bobo Dioulasso frÃ ¸ Abidjan B6 : 135 368/92 Burkina Faso / Caritas France / 920506 / Ouagadougou frÃ ¸ Abidjan B7 : 30 369/92 Burkina Faso / SSI / 923006 / Ouahigouya frÃ ¸ Abidjan B8 : 30 370/92 Burkina Faso / SSI / 923007 / Ouagadougou frÃ ¸ Abidjan B9 : 15 371 /92 Gambia / Cathwel / 920107 / Kanifing frÃ ¸ Banjul BIO : 15 372/92 GuinÃ ©-Bissau / Caritas I / 920619 / Bissau B1 1 : 15 373/92 Mali / SSI / 923015 / Souleymane Bougou Abidjan B12 : 15 374/92 Niger / Caritas Allemagne / 920410 / Niamey wa LomÃ © l B13 : 45 375/92 Niger / SSI / 923021 / Niamey via LomÃ © B14 : 15 376/92 SÃ ©nÃ ©gal / AATM / 921703 / Saint-Louis Dakar B1 5 : 105 377/92 SÃ ©nÃ ©gal / SSI / 923029 / Thies m Dakar B16 : 15 378/92 Angola / Abla / 929508 / Lobito B17 : 15 379/92 Congo / SBLB / 924501 / Pointe Noire B1 8 : 15 380/92 RÃ ©publique Centrafricaine / AATM / 921749 / Bangui frÃ ¸ Douala B19 : 120 381 /92 Zaire / Caritas B / 920254 / Kinshasa frÃ ¸ Matadi B20 : 15 382/92 ZaÃ ¯re / AATM / 921700 / Zongo frÃ ¸ Douala B21 : 15 383/92 Madagascar / AATM / 921721 / Antalaha frÃ ¸ Toamasina B22 : 15 384/92 Madagascar / AATM / 921724 / Toliary frÃ ¸ Toamasina B23 : 15 385/92 Madagascar / AATM / 921728 / Toamasina B24 : 30 386/92 Madagascar / AATM / 921732 / Fianarantsoa frÃ ¸ Toamasina B25 : 15 387/92 Madagascar / CAM / 922035 / Toliary B26 : 15 388/92 Madagascar / CAM / 922038 / Ambatondrazaka frÃ ¸ Toamasina 24. 7. 92 Official Journal of the European Communities No L 208/31 ( 1 ) (2) (3) (4) (5) I B27 : 15 389/92 Madagascar / Caritas France / 924203 / Manakara via Toamasina B28 : 45 390/92 MoÃ §ambique / DKW / 922304 / Vilanculos I B29 : 15 391 /92 MoÃ §ambique / Caritas France / 924204 / Matola via Maputo I B30 : 180 392/92 MoÃ §ambique / Prosalus / 925520 / Beira I B31 : 135 393/92 Malawi / Caritas I / 920615 / Lilongwe vÃ ­a Dar Es Salaam I B32 : 15 394/92 Tanzania / DKW / 922313 / Kigoma via Tanzania C 465 CI : 105 395/92 India / CAM / 922023 / Bombay I C2 : 15 396/92 India / CAM / 922027 / Sultan's battery via Madras I C3 : 15 397/92 India / CAM / 922031 / Pune via Bombay I C4 : 15 398/92 India / SBLB / 924503 / Tiruchirapalli via Tuticorin I C5 : 15 399/92 India / SBLB / 924507 / Ottapidaram via Tuticorin I C6 : 15 400/92 India / Somedi / 926502 / Bombay I C7 : 15 401 /92 India / Somedi / 926506 / Bombay I C8 : 90 402/92 Pakistan / Cathwel / 920111 / Karachi I C9 : 180 403/92 Vietnam / Oxfam B / 920825 / Ho Chi Minh D 425 D1 : 234 1216/91 HaÃ ¯ti / Caritas N / 910362 / Port au Prince I D2 : 51 1217/91 HaÃ ¯ti / Protos / 911523 / Port au Prince \ D3 : 15 1219/91 ZaÃ ¯re / Cinterad / 913446 / Kinshasa Matadi \ D4 : 125 1220/91 Angola / DWH / 912804 / Sioma via Durban